DoD 0 me NN HKD On FP WY NY

NO NO pO wR KN RO NO RO mmm me ee ee
I NN Wn B&F W NY | DBD Oo BH NIN Dn F&F WD NY

28

Reno City Attorney

P.O. Box 1900
Reno, NV 89505

 

 

Case 3:10-cv-00748-MMD-CLB Document 209 Filed 12/20/19 Page 1 of 2

L

 

 

 

 

 

_V_ FILED ___ RECEIVED
KARL S. HALL ___ ENTERED ______ SERVED ON
Reno City Attorney COUNSEL/PARTIES OF RECORD
MARK W. DUNAGAN
Deputy City Attorney DEC 2 3 2019
Nevada State Bar #10574
Post Office Box 1900
Reno, NV 89505 CLERK US DISTRICT COURT

DISTRICT OF NEVADA

(775) 334-2050 BY: DEPUTY

 

 

 

 

Email: dunaganm@reno.gov
Attorneys for Colby Palmer
and Rick Ayala

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
kK*eK*
PEDRO ROSALES-MARTINEZ, Case No.: 3:10-CV-00748-MD-CBC
Plaintiff, BRODER
vs. STIPULATION TO CONTINUE
SETTLEMENT CONFERENCE
RICK AYALA, COLBY PALMER, et (FIRST REQUEST)
al.,
Defendants.

 

 

Defendants RICK AYALA, and COLBY PALMER, by and through their attorneys,
Reno City Attorney KARL HALL and Deputy City Attorney MARK DUNAGAN, and
Plaintiff, PEDRO ROSALES-MARTINEZ, by and through his attorney L. EDWARD
HUMPHREY, ESQ., herby stipulate to a continuance of the Settlement Conference, from
March 16, 2020 at 9:00 a.m. (ECF No. 208) to March 23, 2020 at 9:00 a.m.. This is the first
request for an extension to continue the Settlement Conference in this matter.

The continuance has been requested because Defendants’ counsel, Mark Dunagan,

will be unavailable at the time originally set for the Settlement Conference.

 
1
2
3
4
5
6
7
8
9
0

1
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Reno City Attorney

P.O. Box 1900
Reno, NV 89505

Case 3:10-cv-00748-MMD-CLB Document 209 Filed 12/20/19 Page 2 of 2

The extension is not requested for any improper purpose or undue delay.

DATED this _ 20" day of December, 2019 DATED this _ 20" day of December, 2019

HUMPHREY LAW PLLC KARL HALL

Reno City Attorney

By:_/s/L. Edward Humphrey By:_/s/ Mark W. Dunagan

L. Edward Humphrey, Esq.
Christopher L. Blandford, Esq.
HUMPHREY LAW PLLC

Mark W. Dunagan
Deputy City Attorney
NSBN 10574

 

 

Post Office Box 1900
Reno, Nevada 89505
(775) 334-2050

201 W. Liberty Street, Suite 350
Reno, NV 89501

Attorneys for Plaintiff

Attorneys for Rick Ayala, and
Colby Palmer

IT IS SO ORDERED.

DATED thise2 day of December, 2019.

Lik

ited States Magistrate Judge

 
